                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                            IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   CENTER FOR BIOLOGICAL DIVERSITY,                           No. C 16-06040 WHA
                                               et al.,
For the Northern District of California




                                          11
                                                              Plaintiffs,
    United States District Court




                                          12                                                              ORDER DENYING STIPULATED
                                                 v.                                                       REQUEST FOR EXTENSION
                                          13
                                               U.S. FISH & WILDLIFE SERVICE, et al.,
                                          14
                                                              Defendants.
                                          15                                                  /
                                          16
                                                       In this action for declaratory and injunctive relief under the Endangered Species Act
                                          17
                                               regarding the status of the Pacific fisher, an order dated May 17, 2019 gave the United States
                                          18
                                               Fish & Wildlife Service (“the Service”) until October 26, 2019, to submit a revised proposed
                                          19
                                               listing for publication in the Federal Register and until April 25, 2020, to submit a final listing
                                          20
                                               determination (Dkt. No. 105). The parties have stipulated to and request a 30-day extension of
                                          21
                                               the deadline to publish the final listing determination (Dkt. No. 114). The cause given is that a
                                          22
                                               member of the public has requested an extension of the notice-and-comment period by 90 days.
                                          23
                                               The deadlines have already been extended twice (Dkt. Nos. 105, 91).
                                          24
                                                      Rule 60(b)(5) provides grounds for relief from a final judgment where “applying it
                                          25
                                               prospectively is no longer equitable.” Our court of appeals has adopted the “more flexible
                                          26
                                               standard of evaluating motions that seek to invoke the equity provision of Rule 60(b)(5)”
                                          27
                                               announced in Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367 (1992). Bellevue Manor
                                          28
                                               Assocs. v. United States, 165 F.3d 1249, 1256 (9th Cir. 1999). “[A] party seeking modification
                                               of a [final judgment] bears the burden of establishing that a significant change in circumstances
                                           1   warrants revision of the [judgment].” Rufo, 502 U.S. at 383. “If the moving party meets this
                                           2   standard, the court should consider whether the proposed modification is suitably tailored to the
                                           3   changed circumstance.” Ibid.
                                           4          Meaningful notice-and-comment is fundamental to an agency’s careful rulemaking. But
                                           5   this final rule has been long delayed and twice extended. Under the May 17 order, the public
                                           6   will already enjoy a 45 day notice-and-comment period (Dkt. No. 105) — this is sufficient for a
                                           7   diligent member of the public to comment on the proposed rule. The extension is DENIED.
                                           8
                                           9          IT IS SO ORDERED.
                                          10
For the Northern District of California




                                          11   Dated: December 3, 2019.
                                                                                                   WILLIAM ALSUP
    United States District Court




                                          12                                                       UNITED STATES DISTRICT JUDGE
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               2
